COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-08-414-CV

CARL GAVREL                                                     APPELLANT

                                       V.

MARK LIEBERMAN, KATHLEEN                                         APPELLEES
LIEBERMAN, AND GEORGE ONZO

                                   ----------

          FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                   ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     We have considered appellant’s “Motion To Dismiss Without Prejudice.”

It is the court’s opinion that the motion should be granted; therefore, we

dismiss appellant’s appeal as against Kathleen Lieberman. See Tex. R. App. P.

42.1(a)(1), 43.2(f). This case shall hereafter be styled “Carl Gavrel v. Mark

Lieberman and George Onzo.” 2




     1
         … See Tex. R. App. P. 47.4.
     2
      … Appellant      previously dismissed appellee Spanish Gardens
Condominium Association from this appeal; service was never requested on
Lauren Young and John Doe, and they are not parties to the trial court’s
judgment. Accordingly, the only appellees in this appeal are Mark Lieberman
and George Onzo.
      As between appellant and Kathleen Lieberman, appellant shall bear the

costs of the appeal, for which let execution issue. See Tex. R. App. P. 43.4.

      Appellant’s brief was filed on February 9, 2009. The brief of appellee

Mark Lieberman and George Onzo was filed on March 5, 2009. Appellant shall

file any reply brief on or before Wednesday, September 16, 2009.

      Furthermore, the court has considered “Plaintiff’s Motion For Leave To

File Notice Of Appeal” and “Plaintiff’s Amended Notice Of Appeal” seeking to

limit appellant’s challenges to the portions of the judgment entered in favor of

Mark Lieberman and George Onzo. In light of the court’s ruling above, leaving

only Mark Lieberman and George Onzo as appellees in this appeal, plaintiff’s

motion for leave and amended notice of appeal are moot.




                                                 PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: August 27, 2009




                                       2